Wilson, Judge:
These .appeals for reappraisement have been submitted for decision upon the following stipulation of counsel for the respective parties 'herein:
It is hereby stipulated and agreed by .and between counsel for the Plaintiff and the Assistant Attorney General for the United States, Defendant, that the items marked “A” and initialed JJO by Examiner J. J. O’CONNOR, JR. on the invoice covered by the above-named protests, consist of coal tar products subject to classification under Item 403.60 of the Tariff Schedules of the United States and thus subject to an “American Selling Price” dutiable value or to a “United States Value” dutiable value if there was no similar competitive article manufactured or produced in the United States, in accordance with Headnote #4 of Part 1, Schedule 4, of said Tariff Schedules.
That no similar or competitive article was manufactured or produced in the United States, and at the times of exportation to the United States said coal tar products were freely sold as purchased goods in the principal market of the United States for domestic consumption, packed ready for delivery, in the usual wholesale quantities and in the ordinary course of trade, with allowances made for duty, *669costs of transportation and insurance and other usual expenses incurred on such merchandise from the place of shipment to the place of delivery, profits and general expenses usually made on sales of such merchandise in said market, and ordinary customs duty, at $0.5824 per pound net packed for said above identified coal tar products (Note Section 402 (c) Tariff Act of 1930 as amended).
The albove appeals, subject to the approval of the court, are submitted for decision upon this stipulation.
On the agreed facts, I find and hold United States value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended, to be the proper basis for the determination of the value of the merchandise here in question and that such value is $0.5824 per pound, net packed.
Judgment will issue accordingly.